DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bonitatibus, JR. (US 2012/0176016) in view of Musick et al. (US 2006/0216513).  
Regarding claims 1-2, 5-6 Bonitatibus, JR. discloses a core-shell particulate. The core-shell particulate includes a metal core particulate including a noble metal or a refractory metal and a ceramic shell including a transition metal composition (abstract), where the core shell particle corresponds to the functional composite particle of the present invention. The ceramic shell substantially uniformly encloses the metal core particulates (abstract). The metal core particulate includes a noble metal. The noble metal may include gold, silver (para 0028). The ceramic shell includes a transition metal composition. The transition metal composition may include a transition metal oxide, a transition metal nitride and the transition metal comprise zirconium (claims 4-5, para 0050), where zirconium nitride (ZrN) is biocompatible ceramic materials. 
However, Bonitatibus, JR. fails to disclose that ceramic shell layer is a physical vapor deposition ceramic layer and where the shell layer is crystalline structure.
Whereas, Musick discloses a composition of particles containing a shell of inorganic oxides or mixed-metal inorganic oxides and a core material of complex inorganic colored pigment, wherein the shell material is comprised of any single oxide or combination of oxides is taught.  Preferred elements of composition for the shell are oxides, silicates of Ti, Ni, Zn, Al, Zr, Si, Sn, Bi, Na, K, and B (abstract). The shell is a layered material in crystalline form (claim 9).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to form the shell layer of Bonitatibus, JR. in a crystalline form as taught by Musick motivated by the desire to have excellent mechanical properties and durability. 
With respect to the limitation that shell layer is a physical vapor deposition ceramic layer, Although Bonitatibus, JR. does not disclose shell layer is physical vapor deposition ceramic layer, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Bonitatibus, JR. meets the requirements of the claimed product, Bonitatibus, JR. clearly meet the requirements of present claim ceramic shell layer. 
As Bonitatibus, JR. in view of Musick discloses functional composite particles comprising an inner core formed of functional metallic particles such as silver and a crystalline shell layer consisting of ceramic materials such as zirconium oxide as presently claimed, it therefore would be obvious that crystalline structure intrinsically allows the ionic metallic particles to be sustained-release to the outside of the shell layer from the inner core via crystal boundaries. 
Regarding claim 4, Bonitatibus, JR. discloses metal core particulate is less than about 250 nm (claim 32).
Regarding claim 7, Bonitatibus, JR. discloses the ceramic shell has a thickness of less than about 500 nm (claim 12). As Bonitatibus, JR. discloses ceramic shell layer having the claimed thickness as presently claimed, it therefore would be obvious that surface hardness of the shell layer would intrinsically be in the range of 1000 HV to 4500 HV.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bonitatibus, JR. (US 2012/0176016) in view of Musick et al. (US 2006/0216513) as applied to claim 1, further in view of Yonetsu et al. (US 2012/0049100). 
Regarding claim 3, Bonitatibus, JR. fails to disclose that the functional metallic particles are Ca, K, or Mg metallic particles. 
Whereas, Yonetsu discloses metal-containing particle aggregate of an embodiment of the present invention includes a plurality of core-shell particles.  Each of the core-shell particles includes: a core portion that contains at least one magnetic metal element selected from the first group consisting of Fe, Co, and Ni, and at least one metal element selected from the second group consisting of Mg, Al, Si, Ca, Zr, Ti, Hf, Zn, Mn, rare-earth elements, Ba, and Sr; and a shell layer that includes a carbon-containing material layer and an oxide layer that covers at least part of the core portion (abstract). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include Mg metal of Yonetsu in the core of Bonitatibus, JR. motivated by the desire to have improved strength and durability. 
Response to Arguments
Applicants arguments filed on 11/7/2022 have been fully considered, but they are not persuasive. 
Applicant argues that first of all, those of ordinary skill in the art cannot apply the shell layer preparation method taught by Musick to the metal core particulate of Bonitatibus, JR. to form the shell layers in a crystalline form that allows the ionic functional metallic particles to be sustained-released to the outside of the shell layer from the inner core via crystal boundaries. Given the above, the shell-core particle preparation method as taught by Musick is by stirring the core material (inorganic color pigment) into an aqueous solution, and forming a shell layer at a specific temperature and pH through the precipitation reaction of metal salts and colloidal silica. 
However, it should be noted that Musick has been used as a teaching reference to teach a particular limitation of having a shell which is crystalline in nature, it is not being used to teach the shell layer prepared by a method of Musick, but only used to teach that shell layer can be formed in crystalline form. The primary reference already teaches the shell layer as stated above. 
However, Musick is only used as teaching reference to form the shell layer in a crystalline form. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
Applicant argues that in other words, the shell layer of the present invention is used to slowly release the ionic state of the functional metallic particles from its core, and prevent the functional metallic particles from being oxidized by ambient oxygen.
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991)
Applicant argues that in addition, the metallic particles of the present invention are tiny particles smaller than nanometer to micrometer scale, and their specific surface areas for reaction are extremely large. For one of ordinary skill in the art, the metallic particles at this scale are very reactive in the solution. Therefore, even if the functional metal particles with higher stability are selected, such as Ag, the formation of composite particles by conducting the preparation taught by Bonitatibus, JR or Musick is still extremely difficult, and it is impossible to effectively form a composite particle structure with a functional metallic particle as an inner core.
However, it should be noted that prior art Bonitatibus Jr. discloses the ceramic shell substantially uniformly encloses the metal core particulates (abstract). The metal core particulate includes a noble metal. The noble metal may include gold, silver (para 0028), where the metal core corresponds to functional metallic particles as presently claimed, so it is not clear how it is impossible to effectively form a composite particle structure with a functional metallic particle. Applicant is advised to file a declaration/Affidavit to support this position of how it is impossible to form a composite particle with a functional metallic particle. 
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788